Citation Nr: 0930514	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Detroit, Michigan Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran failed to appear at a scheduled Travel Board 
hearing before the undersigned Veterans' Law Judge in October 
2007.  This case was then forwarded on to the Board for 
appropriate adjudication.

In a July 2009 Informal Hearing Presentation, the Veteran's 
representative argued that the Veteran's July 2006 notice of 
disagreement included an appeal on all issues addressed in 
the original rating decision, to include tinnitus.  For the 
reasons discussed in the remand below, the Board finds that 
the Veteran is entitled to a Statement of the Case (SOC) 
addressing the claims of service connection for tinnitus and 
prostate cancer.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for tinnitus and prostate 
cancer are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
reflects that the Veteran's bilateral hearing loss did not 
originate in service, was not aggravated by active service 
and was not related to any incident during active service.

2.  The competent and probative medical evidence of record 
reflects that the Veteran's hypertension did not originate in 
service, was not aggravated by active service and was not 
related to any incident during active service.  




CONCLUSIONS OF LAW


1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

2.  The criteria for the establishment of service connection 
for hypertension have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the December 2005 rating decision, he 
was provided notice of the VCAA in June 2005.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in 
February 2007, pertaining to the downstream disability rating 
and effective date elements of his claims, and was furnished 
a Statement of the Case in February 2007.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, a VA examination and statements from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hearing loss and hypertension, if 
manifested to a compensable degree within one year after 
discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 
3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that his current bilateral hearing loss 
and hypertension manifested during his active service, 
demonstrated by his service records, and have continued to 
the present time.  He maintains that he was exposed to 
excessive noise during his active service which caused his 
current hearing loss disability.  The Veteran's 
representative also argues in the April 2007 VA form 646 that 
the Veteran should also be considered under the provisions of 
38 C.F.R. § 3.304, relating to combat veterans.  

The Board recognizes that, in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The record does not show that the Veteran served in combat.  
Service personnel records reflect that he participated in 
combat training and served in Vietnam during his active duty, 
however, these records do not reflect any evidence of 
participation in combat.  Service personnel records also 
reveal that the Veteran's military occupational specialty 
(MOS) was that of a helicopter repairman.  Similarly, his 
service treatment records do not support a finding that he 
was in combat.  His awards and decorations are devoid of any 
indication of combat service.  In particular, his service 
awards do not reflect a combat citation or any attachments of 
the "V" device, indicating service with valor and 
reflective of combat participation.  See generally Army 
Regulation 672-5-1, 40.  Thus, the evidence of record does 
not support a finding that the Veteran was engaged in combat 
during his active duty service and the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not apply in 
this case.  

Service treatment reports reflect no findings of a bilateral 
hearing loss disability or hypertension at any time during 
the Veteran's active service.  In this regard the Board notes 
that an April 2004 entrance examination was absent of any 
findings of hearing loss and the Veteran's blood pressure was 
138/82.  A June 1970 examination reflects no blood pressure 
readings, audiology findings or any findings of hearing loss 
or hypertension.  A September 1971 periodic examination 
reflects that the Veteran's blood pressure readings were 
133/80, 130/82 and 124/82 with sitting, recumbent and 
standing, respectively, and no findings of elevated blood 
pressure or hypertension were noted.  This periodic 
examination also performed audiometric testing wherein no 
hearing loss disability was noted.  A September 1971 
electrocardiogram (ECG) reflected that the Veteran's sinus 
rhythm was within normal limits.  In a September 1971 Report 
of Medical History, the Veteran stated his health was 
"good" and he did not report any problems with hearing or 
blood pressure at this time.  A January 1972 separation 
examination noted the Veteran's blood pressure reading was 
133/80 and he reported that since his last physical, his 
condition had not changed, his condition was good and that 
medical records were reviewed.  In addition, a whisper voice 
test reflected the Veteran's hearing was 15 out of 15 in both 
ears.  The separation examination was absent of any findings 
of bilateral hearing loss or hypertension.

Private medical records from March 1974 to May 2005 reflect 
that bilateral hearing loss was initially treated in April 
1997 and hypertension was initially noted in April 2004, 
although it appears that both these treatments were a follow 
up to a previous diagnosis.  From March 1974 to May 2005, the 
Veteran's systolic pressures ranged from 120 to 152, with a 
systolic pressure of 110 on one occasion in August 1995, and 
his diastolic pressures ranged from 68 to 98.  In August 
1995, the Veteran was treated for a complaint of left ear 
pain and he denied any decrease in hearing at this time.  He 
was diagnosed with otitis externa with cerumen impaction.  An 
April 1997 private medical report reflects that the Veteran 
was noted to have bilateral hearing loss which was quite 
symmetrical and appeared to be noise induced.  In a March 
2003 private physician's report, the Veteran was treated for 
cardiac problems related to recent chest pressure.  At this 
time he was evaluated for cardiac risk factors and had denied 
a history of hypertension.  In an April 2004 private medical 
record, the Veteran was being followed-up for hypertension 
and he reported his blood pressures at home averaged about 
130/90's.  His blood pressure during this examination was 
140/86.  He was also noted to be on medication for 
hypertension at this time.  In June 2004, the Veteran was 
followed-up for hypertension and hearing loss problems.  At 
this time the Veteran reported his blood pressures at home 
ran below 140/90 and the examiner noted that he had some 
hearing loss.  

In a September 2006 VA examination, the Veteran reported that 
his situation of greatest difficulty was hearing 
conversations.  He reported recurrent exposure to CH-47 
helicopters on the ground and in the air and that hearing 
protection was provided and worn.  The Veteran stated that 
from 1972 to 1984 he was employed as a construction equipment 
operator and hearing protection was not required.  He also 
reported that from 1984 to 2005, he was employed as a press 
operator in a factory where hearing protection was required 
and he participated in a hearing conservation program.  His 
reported recreational noise exposure included the limited use 
of firearms, gas powered lawn equipment, occasional use of 
power tools, and a chainsaw, all with the use of hearing 
protection devices.  

Audiometric testing during the September 2006 VA examination 
revealed that the hearing threshold levels in decibels in the 
right ear were 40, 45, 50, 60 and 55 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
40, 45, 50, 55 and 60 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  Pure tone averages were 52.5 in both ears.  
Maryland CNC speech recognition scores were 96 percent in 
both ears.  The Veteran was diagnosed with bilateral mild to 
moderately severe sensorineural hearing loss and the examiner 
noted that the results showed mild to moderately severe 
sensorineural hearing loss at 250 to 8000 Hertz, bilaterally 
and word recognition was excellent, bilaterally.  The 
examiner concluded there was insufficient evidence to 
establish a nexus between the Veteran's current hearing loss 
and his military exposure and therefore it was less likely 
than not that the Veteran's hearing loss was due to his 
military noise exposure.  In this regard, the examiner 
referred to the Veteran's service treatment records which did 
not document any ear or hearing problems, the audiograms and 
whisper voice tests in service which demonstrated normal 
bilateral hearing sensitivity, the Veteran's statements in 
his separation examination noting no change in his physical 
condition and that his condition was good and the Veteran's 
reported 2 years of military noise exposure and 33 years of 
hazardous civilian occupational noise exposure, 13years of 
which, without hearing protection.

After a careful review of the record, the Board concludes 
that entitlement to service connection for bilateral hearing 
loss and hypertension is not warranted.  Service treatment 
reports do not reflect any findings related to bilateral 
hearing loss and hypertension in service.  In this regard, 
the Board notes that audiometric testing and blood pressure 
readings did not lead to any findings of elevated blood 
pressure, hypertension or bilateral hearing loss.  The 
evidence of record does reflect however, that the Veteran's 
MOS during active service was that of a helicopter repairman, 
thereby indicating noise exposure in service.  The post-
service medical evidence of record does not reflect treatment 
for either hearing loss or hypertension until the mid to late 
1990's, over 20 years after his separation from active 
service.  In addition, in March 2003 the Veteran reported 
that he did not have a history of hypertension when being 
evaluated for cardiac risk factors.  The Board notes that 
while the Veteran has been currently diagnosed with bilateral 
hearing loss and hypertension, there is no medical evidence 
of a nexus relating these diagnosed conditions to the 
Veteran's active service.  In fact, the September 2009 VA 
examiner opined, based upon a review of the claims file, 
service treatment reports, the Veteran's history and current 
examination findings, that it was less likely than not that 
the Veteran's hearing loss was due to his military noise 
exposure.  Thus, as the preponderance of evidence is against 
the Veteran's claims, the claims for service connection for 
bilateral hearing loss and hypertension are denied.

With regard to the statements made in July 2007 by the 
Veteran's representative, reporting that the VA audiological 
examination misrepresented a key fact, in that it was stated 
that hearing protection was not "required" in one of his 
civilian occupations that had noise exposure and the 
representative contends that the Veteran noted that he did, 
in fact, use hearing protection irrespective of whether or 
not it was required, the Board finds as the Veteran was 
granted an adequate VA examination in September 2009.  In 
this regard, the Board notes that while the Veteran's 
representative alleges that a key fact was misrepresented, 
the accompanying form that the Veteran filled out pursuant to 
the VA examination reflects that he did, in fact, 
specifically report that hearing protection was not required 
with his construction occupation from 1972 to 1984 and that 
hearing protection was used during his active service and in 
his civilian occupation from 1984 to the present time.  As 
such, this was reflected in the VA examination report.  

Moreover, the Board notes that the examiner not only 
considered the Veteran's reported history in formulating his 
opinion, which included the Veteran's reports of 33 years of 
civilian occupation with hearing protection not required and 
with the use of hearing protection and the Veteran's military 
noise exposure wherein he also reported the use of hearing 
protection, he also considered the specific findings from the 
service treatment reports and the current findings from the 
audiological and physical examination of the Veteran, all of 
which formed the basis for the examiner's opinion.  Finally, 
the Board notes that while the VA examiner concluded that the 
Veteran had 13 years of noise exposure without hearing 
protection, his ultimate opinion did not rest upon this basis 
as he found that the evidence reviewed was insufficient to 
establish a nexus between the Veteran's hearing loss and his 
military noise exposure, not that the lack of a nexus was 
notably due to 13 years without hearing protection.  
Therefore, the Board finds that the Veteran was afforded an 
adequate VA audiological examination.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss and hypertension are related to his 
active service; however, while lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See Barr v. Nicholson, 21. Vet. App. 303 (2007);  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.


REMAND

As noted in the introduction section, in a July 2009 Informal 
Hearing Presentation, the Veteran's representative argued 
that the Veteran's July 2006 notice of disagreement included 
an appeal on all issues addressed in the original rating 
decision, to include tinnitus.  

The Board notes that the July 2006 notice of disagreement 
does indicate that the Veteran wished to appeal the recent 
rating decision in December 2005, of which the Veteran was 
notified in January 2006, on all of the issues.  The Veteran 
then specifically discussed the issues of bilateral hearing 
loss and hypertension.  A Statement of the Case (SOC) was 
issued in February 2007 addressing only the issues of 
bilateral hearing loss and hypertension.

The Board finds that the July 2006 notice of disagreement was 
timely and had intended to contest all issues addressed in 
the December 2005 RO decision, including the claims of 
service connection for tinnitus and prostate cancer.  As 
such, the Veteran is entitled to a statement of the case 
addressing these claims.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Where an SOC has not been provided following the timely 
filing of a notice of disagreement, a remand, not a referral 
to the RO, is required by the Board. Manlincon v. West, 12 
Vet. App. 238 (1999).  As noted above, such action is 
warranted in this case.  

Accordingly, the case is remanded for the following action:

1.  The RO should issue an SOC with respect to the 
claims for service connection for tinnitus and 
prostate cancer.  The appellant should be advised 
of the time period in which a substantive appeal 
must be filed in order to obtain appellate review 
of that issue.  

2.  The claims file should be returned to the Board 
for further appellate consideration of this issue 
only if the appellant files a timely substantive 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


